DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 6/23/2020.  Claims 1-15 are pending and examined.

Claim Objections
Claims 4 and 12-15 are objected to because of the following informalities.  Appropriate correction is required.
Claim 4, the voltage and exceeded are believed to be in error for respectively “a voltage” and “exceeds”. 
Claim 12, the reservoir is believed to be in error for “the liquid propellant reservoir”. Claims dependent therefrom are objected to for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barral “First Experimental Characterization of a Pulsed Plasma Thruster with Non-Volatile Liquid Propellant”.
Regarding claim 1, Barral teaches a method for propelling a nanosatellite, the method comprising: feeding a predetermined quantity of liquid propellant (portion of the the 31 nl of propellant vaporized after each main discharge see page 2 “The syringe micro-pump dispenses volumes of 31 nl per step with a miniature stepper motor coupled to a lead screw. The piston motion is controlled by an on-board micro-controller which corrects for the thermal expansion of PFPE inside the syringe and periodically replenishes the orifice based on the user-specified mass injection per discharge) to an interelectrode space (see Fig. 2, the space where the main discharge takes place); vaporizing and ionizing the liquid propellant in the interelectrode space to yield a plasma cloud (see Fig. 1 which shows the PFPE propellant wetting the front plate and see page 2 which teaches the main discharge ablates and ionizes the PFPE in the wetting layer along a flashover discharge path “It was noted, however, that normal PPT operation could be achieved without pre-ablation whenever a layer —even very thin— of PFPE was present on the front plate. Even though the area of this layer in each experimental session was not controlled and can be expected to decrease after each discharge, the impulse bits were found to remain at a constant level (notwithstanding normal shot-to-shot variability) until main discharge ignition could no longer be achieved for lack of enough PFPE on the front plate. This suggests that ablation actually occurs along the flashover discharge path rather than over the whole exposed area); and accelerating 
Regarding claim 4, Barral teaches the invention as discussed above.
Barral further teaches wherein the predetermined quantity of liquid propellant is vaporized by an energy pulse (the propellant is vaporized/ablated by the main discharge) generated when the voltage across the interelectrode space Exceeded about 8 kV (See Fig. 1, See Page 2 “Most other aspects of the thruster operation remain essentially similar to that of a conventional PTFE PPT, including in particular the selftriggered main discharge between the main electrodes generated by a capacitor bank …The capacitor bank was designed to provide a maximum of 2 J at 1500 V, using 20 ceramic capacitors. Individual capacitor discharge tests have indicated, however, that the voltage should be kept at a maximum of 1000 V to enable multimillion discharge lifetime, which accounting for the slightly more favourable capacitance de-rating at 1000 V leads to about 1 J of stored energy”) 1000V has been construed as reading on exceeded about 8kV. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of Shaw “Pulsed Plasma Thrusters for Small Satellites”
Regarding claim 3, Barral teaches the invention as discussed above.
Barral is silent as to the predetermined quantity of liquid propellant is vaporized by an energy pulse with a duration of about 16 microseconds.
Shaw teaches that it is known that pulsed plasma thrusters have a microsecond discharge time (microsecond operation time has been construed as reading on “about 16 microseconds) (see page Abstract “The Pulsed Plasma Thruster originates from the evolution of the vacuum arc switch, but due to its microsecond operation time, the internal dynamics and nature of operation have remained unclear”).
It would have been obvious for one of ordinary skill prior to the effective filing date of the claimed invention to have modified Barral with Shaw’s teachings on the operation time of pulsed plasma thrusters since Shaw teaches the operating time of pulsed plasma thruster is known to be microseconds.
Barral in view of Shaw is silent as to the predetermined quantity of liquid propellant is vaporized by an energy pulse with a total energy of less than 6 Joules. 
Shaw teaches that the total energy of the pulse is a result effective variable that controls the impulse bit magnitude of a pulsed plasma thruster (see page 93 Fig. 4.27).
As such it would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barral in view of Shaw further to operate with an energy pulse having a total energy of less that 6 joules since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II. A.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of Gascon 20130047578
Regarding claim 5, Barral teaches the invention as discussed above.
Barral does not teach wherein the predetermined quantity of liquid propellant is selected from the group consisting of hydroxyammonium nitrate and pentaphenyl trimethyl trisiloxane
Gascon teaches a PPT wherein the propellant is hydroxyammonium nitrate (HAN) ([0017] In an embodiment, a propulsion system includes at least one chemical thruster, at least one electric thruster, of a type selected from the group consisting of: …a pulsed plasma thruster … The propellant is commonly supplied from the propellant supply arrangement to each of the chemical thruster and the electric thruster. 
[0030] Propellant supply arrangement 205 may include one or more propellant tanks, or plenums, wherein a propellant is stored, and an arrangement of valves, regulators, filters and other propellant management and servicing devices. … Advantageously, the propellant may be a low-toxicity, "green" propellant, such as HAN (hydroxylammonium nitrate, H.sub.4N 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barral with Gascon since Gascon teaches HAN is a suitable propellant for a pulsed plasma thruster having the further advantage of being a low-toxicity, "green" propellant. 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of Burton 5,924,278
Regarding claim 6, Barral teaches a system (Fig. 1 L-uPPT, see page 2 “General dimensioning and the pulse energy were chosen with reference to the requirements of 1-10 kg nanosatellites for which the L-µPPT could, in the mid-term, provide flywheel-free attitude control as well as orbit control, low orbit drag compensation and LEO-LEO orbit transfer capabilities) for propelling a nanosatellite (see page 2 supra) the system comprising: a pair of separated electrodes (Fig. 1, the electrodes are the ones shown connected to opposite poles of the HV pulse generator, they are separated by the gap defining the spark gap) defining an ignition space therebetween (the ignition space is the spark gap shown in Fig. 1); a power source operationally connected to the pair of separated electrodes (the HV pulse generator); a liquid propellant reservoir (the reservoir shown containing the pressurized PFPE Liquid propellant); a pump (Fig. 2 micro pump) connected in fluidic communication with the 
Barral does not teach the electronic controller as operationally corrected to the power source.
Burton teaches a pulsed plasma thruster wherein an electronic controller (44) is connected to the power source (43) (col. 4 ll. 54-64 “The thruster power supply 42 and the spark power supply 43 are, in turn, connected to a control circuit 44, which may be connectable to a user input/output device (not shown) so as to be programmable. Alternatively, the control circuit may be preprogrammed to control the electric discharge between the electrodes 32, 34 and the firing of the spark generating apparatus 36”).
It would have been obvious for one of ordinary skill prior to the effective filing date of the claimed invention to have modified Barral so as to use the control teaching of Burton to facilitate programmable control of the electrode discharges.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of Burton and Gascon
Regarding claim 7
Barral in view of Burton does not teach wherein the liquid propellant reservoir is filled with a propellant selected from the group consisting of pentaphenyl trimethyl trisiloxane and hydroxyammonium nitrate.
Gascon teaches a PPT wherein the propellant is hydroxyammonium nitrate (HAN)
Gascon teaches a PPT wherein the propellant in the liquid propellant reservoir is hydroxyammonium nitrate (HAN) ([0017] In an embodiment, a propulsion system includes at least one chemical thruster, at least one electric thruster, of a type selected from the group consisting of: …a pulsed plasma thruster … The propellant is commonly supplied from the propellant supply arrangement to each of the chemical thruster and the electric thruster. [0030] Propellant supply arrangement 205 may include one or more propellant tanks, or plenums, wherein a propellant is stored, and an arrangement of valves, regulators, filters and other propellant management and servicing devices. … Advantageously, the propellant may be a low-toxicity, "green" propellant, such as HAN (hydroxylammonium nitrate, H.sub.4N)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barral in view of Burton with Gascon since Gascon teaches HAN is a suitable propellant for a pulsed plasma thruster having the further advantage of being a low-toxicity, "green" propellant. 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of Burton and Szelecka “Liquid micro pulsed plasma thruster”
Regarding claim 8
Barral in view of Burton does not teach a temperature sensor operationally connected to the ignition space and to the electronic controller.
Szelecka teaches a temperature sensor (page 258 “Additionally, a temperature sensor located near the end of the capillary enables an on-board micro-controller to monitor the propellant temperature and compensate for its thermal expansion inside the tank by adjusting the position of the piston”) operationally connected to the ignition space and to the electronic controller (the temperature sensor controls propellant delivery to the ignition space and does so by providing the temperature of propellant to the electronic controller, see page 258).
It would have been obvious for one of ordinary skill prior to the effective filing date of the claimed invention to have modified Barral in view of Burton with Szelecka’s teachings on temperature sensors for liquid pulsed plasma thrusters to facilitate more accurate control of the propellant delivery.
Regarding claim 9, Barral in view of Burton teaches the invention as discussed above.
Barral further teaches a pair of spaced conductive plates (Fig. 2 the electrodes between which the main discharge takes place) for receiving (see Fig. 2) and accelerating plasma generated in the ignition space (the main discharge is accelerated by the Lorentz force created by the main discharge). 
Claims 10 and 11Barral in view of Burton and Hanna "Liquid pulsed plasma thruster plasma plume investigation and MR-SAT cold gas propulsion system performance analysis"
Regarding claim 10, Barral in view of Burton teaches the invention as discussed above.
Barral in view of Burton does not teach either at least one ion current probe positioned to receive plasma from the ignition space.
Hanna teaches at least one ion current probe (Langmuir triple probe) positioned to receive plasma from the ignition space (see Fig. 2.3 page 38)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barral in view of Burton with Hanna’s teachings on Langmuir triple probes to facilitate measuring thruster performance (see page 25 “Plasma Plume Analysis. Plasma plume analysis is the characterization of the plasma emitted by a steady or unsteady source through the use of probes and other diagnostic equipment. The main purpose of plasma plume analysis is to determine the electron temperature (𝑇𝑒), electron number density (𝑛𝑒), ion current density (𝐽𝑖), ion velocity (𝑢𝑖), and the plasma species as these parameters vary with geometry and time”)
Regarding claim 11, Barral in view of Burton and Hanna teaches the invention as discussed above.
Barral in view of Burton and Hanna as discussed above does not teach at least one ion current probe positioned to receive plasma from the pair of spaced conductive plates
Hanna teaches at least one ion current probe (Nude Faraday Probe) positioned to receive plasma from the ignition space (see Fig. 2.4 page 38). 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barral in view of Burton and Hanna further with Hanna’s teachings on Nude Faraday Probes to facilitate measuring thruster performance (see page 25 “Plasma Plume Analysis. Plasma plume analysis is the characterization of the plasma emitted by a steady or unsteady source through the use of probes and other diagnostic equipment. The main purpose of plasma plume analysis is to determine the electron temperature (𝑇𝑒), electron number density (𝑛𝑒), ion current density (𝐽𝑖), ion velocity (𝑢𝑖), and the plasma species as these parameters vary with geometry and time”)

Allowable Subject Matter
Claims 2 and 12-15 are objected to.
Claim 12 is objected to, see the Claim Objections.
Claim 2 is objected to as depending from a rejected claim.
Claims 13-15 depend from claim 12 which is objected to.
Regarding claim 2, the applied prior art does not teach wherein the liquid propellant is pentaphenyl trimethyl trisiloxane in combination with the other limitations of the claim.
Regarding claim 12, the applied prior art does not teach a liquid propellant reservoir containing pentaphenyl trimethyl trisiloxane in combination with the other limitations of the claim.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741